The defendant the Shere Metal Products Corporation, in a letter written to plaintiff on August 25, 1924, agreed to pay plaintiff a commission if the latter were instrumental in placing with a suitable firm certain products manufactured by said defendant, either on a royalty or straight sales basis. Thereafter, plaintiff endeavored to interest the Stewart-Warner Company in these products but without any definite results. Some three years after the date of said letter a contract was entered into under circumstances not necessary to state here between the Gat-Gun Lubricating Corporation, the successor in interest to the Shere Metal Products Corporation, and the Bassick Manufacturing Company, a subsidiary corporation of the Stewart-Warner Company, whereby the Bassick Manufacturing Company agreed on a royalty basis to manufacture and handle the products of the defendant the Gat-Gun Lubricating Corporation. The products referred to consisted of certain lubricating equipment which had theretofore been manufactured by the two defendant companies and for the manufacture of which they held patents issued by the government of the United States. Upon learning of the contract between the Gat-Gun Lubricating Corporation and the Bassick Manufacturing Company, the plaintiff instituted this action claiming that he was instrumental in bringing together said parties to the contract, and in their later execution of said contract. [1]
The trial court held against the plaintiff, and rendered a judgment in favor of the defendants.
On the appeal practically the sole question presented is whether the evidence is sufficient to support the findings. We have read with care the briefs of plaintiff, which are devoted almost wholly to a discussion of the evidence, and have examined the entire record before us. Our conclusion is that there is ample evidence in the record to support the findings of the trial court. It would serve no useful purpose whatever to set forth this evidence or to analyze it with reference to the issue presented. The length of time intervening between the efforts put forth by the plaintiff in his endeavor to interest the Stewart-Warner people, and the time when the contract was executed with its subsidiary corporation, and the unusual circumstances which existed just prior to the execution of said contract which were the *Page 321 
real and effective cause of the execution thereof, indicate most strongly that plaintiff's efforts were without avail, and that plaintiff was not in any way instrumental in bringing about said contract.
The only legal question which might be involved in the case was whether the defendant the Gat-Gun Lubricating Corporation was liable on the contract entered into with the plaintiff by the Shere Metal Products Corporation, but as the court has held that the latter corporation was in no way liable to the plaintiff, this legal question fades out of the case. In our opinion, the judgment should be affirmed, and it is so ordered.
Langdon, J., Tyler, J., pro tem., Seawell, J., Preston, J., Shenk, J., and Waste, C.J., concurred.